 

Case 1:19-cv-10839-GBD Document 20 Filed 06/01/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EMILE TOPILIN,
Plaintiff,
V.
TATA AMERICA INTERNATIONAL

CORPORATION and VINOD VERGHESE, Jointly
and Severally,

Defendants.

 

STIPULATION AND ORDER GOVERNING
THE TREATMENT OF CONFIDENTIAL MATERIAL

 

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Emile Topilin
and Defendants Tata America International Corporation and Vinod Verghese (“Defendants”) and
collectively (the “‘Parties”) through their respective counsel, that this Stipulation and Order
governs the use and handling of documents, exhibits, deposition testimony, video and audio
tapes and other information and documentation, including all copies, excerpts and summaries
thereof (collectively, “Material’”), produced by any Party to another Party in connection with the
above-captioned lawsuit (the “Action”). Any Party may designate as “Confidential” any Material
which it produces in response to document requests or interrogatories served in this proceeding,
or other discovery obligations herein, when such Party in good faith believes the Material
contains sensitive personal, financial, medical, commercial, security or safety information, or
contains information that is non-public, proprietary or constitutes a trade secret relating to such
Party, which would cause a financial hardship for the producer of the information or might place

the producer at a competitive disadvantage if made public, to the Defendants in this action and/or

 

 
 

Case 1:19-cv-10839-GBD Document 20 Filed 06/01/20 Page 2 of 7

to their current or former employees, the public disclosure of which may have an adverse effect
on the personal, financial, non-public and proprietary information, commercial or business
reputation or interests of such Party or Defendants’ current or former employees (“Confidential
Material”). Confidential Material shall not include (1) information that at or prior to disclosure
thereof in this action is or was publicly accessible or in the public domain or which, after
disclosure thereof to the persons bound by this Order, becomes public without action on the
producing party’s part; and (2) information that was rightfully possessed by the party receiving
it, and not otherwise subject to restrictions on its disclosure, prior to its production in the
proceedings of this action.

1, Confidential Material shall be subject to the following restrictions:

(a) Confidential Material shall be used only for the purpose of the Action
(including appeals, if any), and not for any other purpose whatsoever, and shall not be given,
shown, made available or communicated in any way to anyone except those to whom it is
necessary that such Material be given or shown for the purposes permitted under this paragraph
1, as set forth in subparagraph (b) below.

(b) Confidential Material shall be disclosed, for the purposes set forth above,
only to:

(i) the Parties, counsel of record and other counsel for the Parties in
this litigation and such employees, experts, contractors, agents and consultants working with
counsel, if any, in connection with this litigation;

(11) the litigation forums in which the Action may proceed (including
the Court, court reporters, stenographic reporters);

(iii) non-party witnesses in preparation for or in pre-trial or trial

proceedings relating to the Action if, from the face of the Confidential Material, it appears that

 

 
 

Case 1:19-cv-10839-GBD Document 20 Filed 06/01/20 Page 3 of 7

they previously received the particular Confidential Material in question prior to the
commencement of the Action; and
(iv) any other person as to whom the Party producing such Confidential

Material agrees in writing to be bound by the terms of this Stipulation and Order, by having such
person sign an acknowledgement maintained by counsel who discloses the Confidential Material.

(c) The Parties will seek protection from the Court for any Confidential
Material filed with the Court or used in or disclosed at trial proceedings unless counsel for the
Party producing the Confidential Material has been given two business days notice of the
disclosure and has stated in writing that it has no objection to the disclosure.

(d) Notwithstanding any of the foregoing provisions, any Party may disclose
Confidential Material produced by it to any other individual or entity, without waiving such
confidential designation.

2. Each person given access to Confidential Material pursuant to the terms hereof (a
‘‘Non-party”) shall be advised that (a) the Confidential Material is being disclosed pursuant to
and subject to the terms of this Order and may not be disclosed or used other than pursuant to the
terms hereof; and (b) that the violation of the terms of this Order (by use of the Confidential
Material in any impermissible manner) may constitute a violation of a Court order. Each Party
and its respective counsel agree to immediately notify counsel for all other Parties if it obtains
knowledge or information that a Non-party is about to disclose, or has disclosed, Confidential
Material to persons who have not agreed to be bound by the provisions of this Order.

3. Documents not marked “Confidential” that a Party produced prior to the

execution of this Stipulation, will be treated as Confidential Material so long as the producing

 

 
 

Case 1:19-cv-10839-GBD Document 20 Filed 06/01/20 Page 4 of 7

Party identifies by Bates-stamp number to the other Party those documents that are to be treated
as Confidential.

4. Confidential Material shall be designated as follows:

(a) In the case of documents, designation shall be made by placing the legend
“CONFIDENTIAL” on each page of any such document prior to production.

(b) In the case of depositions, designation of the portion of the transcript
(including exhibits) which contains Confidential Material shall be made by a statement to such
effect on the record during the course of the deposition or within two weeks after such deposition
has been transcribed. When designation of Confidential Material has been made during the
course of a deposition, the reporter attending such deposition shall thereafter place the
appropriate legend on the cover of the Confidential portions of the transcript if requested to do so
by the Party making such statement. The signatories to this Stipulation and Order may modify
this procedure for any particular deposition through agreement on the record at such deposition
or within a reasonable time after the conclusion thereof, without a further Order of the Court.

5. (a) The signatories hereto may at any time, on reasonable notice not less than
two business days, move for (i) modification of this Stipulation and Order, or (ii) relief from the
provisions of this Stipulation and Order with respect to specific Material (subject to the terms of
paragraph 5(b), below).

(b) The Party that has not produced the Confidential Material shall not be
obligated to challenge the propriety of the designation of Material as Confidential Material at the
time made, and failure to do so shall not preclude a subsequent challenge thereof. If the Party
that has not produced the Confidential Material challenges such designation, it shall send or give

notice to counsel for the other Party, and counsel for the Parties shall attempt to resolve any

 

 
 

Case 1:19-cv-10839-GBD Document 20 Filed 06/01/20 Page 5 of 7

challenge in good faith on an expedited and informal basis. If the challenge cannot be
expeditiously and informally resolved, any Party may, on reasonable notice not less than two
business days, apply for appropriate ruling(s) from the Court. In the event of such application,
the burden will be on the proponent of confidentiality to satisfy the standards for a protective

order set out in the Federal Rules of Civil Procedure and applicable case law.

6. In addition to designating documents as “Confidential,” a producing or receiving
Party may require redactions to such documents (whether the Party’s own documents or
documents produced by another Party or Non-party for use in this litigation). To the extent that a
Party objects to any such redaction, the Parties shall address that dispute subject to the provisions
of this Stipulation and Order, with the Court ultimately to decide (based on an in camera review
of a non-redacted version of each document at issue) any dispute over the need for redactions
that the Parties cannot resolve on their own.

7. Any reproductions, summaries, or abstracts of Confidential Material shall be
treated in the same manner as the originals.

8. (a) This Stipulation and Order, insofar as it restricts the communication and
use of Confidential Material, shall continue to be binding throughout and after the conclusion of
this litigation. At the conclusion of this litigation, each Party shall return promptly to its own
counsel all Confidential Material. Similarly, a Non-party who has agreed to be bound by this
Stipulation and Order shall promptly return to the counsel who provided such Confidential
Material for the Non-party’s review all such Confidential Material in the Non-party’s possession.

(b) Within sixty (60) calendar days after final termination of this Action,
including all appeals, each Party shall either (a) return all Confidential Material to the producing

Party (including any copies, extracts or summaries thereof or documents containing information

 

 
 

Case 1:19-cv-10839-GBD Document 20 Filed 06/01/20 Page 6 of 7

taken therefrom, but excluding any materials which in the judgment of counsel reflect the work
product of the recipient); or (b) destroy all such material and, upon request of the producing
Party, deliver to the producing Party a letter certifying that such destruction of Confidential
Material has occurred. Counsel for the Parties may retain any Confidential Material in their
office files, but shall otherwise be bound by the terms of this Stipulation and Order.

(c) Notwithstanding the return and/or destruction of any Confidential
Material, the Parties shall be bound by the terms of this Stipulation and Order.

9. It is expressly recognized that inadvertent production by any Party of privileged
or arguably privileged matters shall not be deemed to be either: (a) a general waiver of the
attorney-client privilege, the work product doctrine, the physician-patient privilege, or any other
recognized privilege; or (b) a specific waiver of any such privilege with respect to documents
being produced or the testimony given. Notice of any claim of privilege as to any document
claimed to have been produced inadvertently shall be given within a reasonable period of time
after discovery of the inadvertent production, and, on request by the producing Party, all
inadvertently produced Material as to which a claim of privilege or work product protection is
asserted and any copies thereof shall be returned promptly. The Parties recognize that the
protection under this paragraph is stricter than that provided for under Rule 26(b)(5)(B) of the
Federal Rules of Civil Procedure.

10. This Court shall retain jurisdiction of all matters pertaming to this Order, and the
Parties agree to submit to the jurisdiction of this Court for matters relating to the enforcement of
this Order.

11. The Parties agree to be bound by the terms of this Order pending its entry by the

Court, or pending the entry of an alternative thereto which is satisfactory to all the parties.

 

 
 

Case 1:19-cv-10839-GBD Document 20 Filed 06/01/20 Page 7 of 7

12. This Order may be executed in one or more counterparts, each of which will be

deemed an original, but which collectively will constitute one and the same instrument. Signed

facsimile or e-mail copies will be acceptable as an original.

Dated: New York, New York
May 29_, 2020

LIPSKY LOWE LLP

 

Douglas B. Lipsky
420 Lexington Avenue, Suite 1830
New York, NY 10170-1830
Phone: 212.392.4772
Fax: 212.444.1030
doug@lipskylowe.com

Attorneys for Plaintiff

Dated: New York, New York
May , 2020

SO ORDERED:

fQUN 0 1 2020

Gaasge. 6 Dow

 

he Heeporable George B. Daniels
nitetStates District Judge

Dated: New York, New York
May _ 28, 2020

SHEPPARD MULLIN

aby

Sean Kirby
30 Rockefeller Plaza
New York, New York 10112-0015
Phone: 212.634.3023
SKirby@sheppardmullin.com

 

Attorneys for Defendants

 
